DETAILED ACTION
Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julie Skoge on 5/16/2022.

The application has been amended as follows: 
Claim 1, Line 17: “slots” is amended to –slots and any space between the slots—
Claim 1, Line 20: “.” Is amended to --, and wherein the slotted region extends 200° to 350° around the conduit.--
Claim 4, Line 2: “about” is removed.
Claim 15, Line 13: “.” Is amended to --, and the first portion of the conduit also including a non-slotted region at a common axial location along the conduit axis as the exhaust flow entrance region, the non-slotted region being circumferentially spaced from the exhaust flow entrance region, the non-slotted region having a larger circumferential distance than any individual one of the slots at the exhaust flow entrance region and any space between the slots, and the slotted region extends 200° to 350° around the conduit.—
Claim 16 is replaced by: 
Claim 16: The exhaust treatment system of claim 15, wherein the slotted region extends 210° to 330° around the conduit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-2,4-20 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746